Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Corrected notice of Allowability

 	This action supplements the Notice of Allowability mailed on 03/22/21. Claim 1 is amended in order to correct a minor error.

 	1. (Currently Amended) A computer-implemented method for determining a performance metric in a distributed computing environment, comprising: receiving, by a monitoring server, a plurality of transaction events resulting from transactions executed in the distributed computing environment, where each transaction event includes an identifier that categorizes the transaction event and a data element associated with a respective transaction, wherein each transaction event is generated by a sensor instrumented in an application executing at least a portion of the respective transaction; determining, for each transaction event in the plurality of transaction events, a category for a given transaction event using the identifier included in the given transaction event; extracting, for each transaction event in the plurality of transaction events, a value for the data element from the given transaction event; updating, for each transaction event in the plurality of transaction events, a sketching data structure with the value for the data element from the given transaction event and updating a histogram with the s amongst the plurality of transaction events, where the estimation of cardinality uses data in the sketching data structure.

Allowable Subject Matter
 	Claims 1-26 and 31 are allowed. Claims 27-30 are canceled.
 	The following is an Examiner’s statement of reasons for allowance: The prior art of records do not teach or fairly suggests the combination of the claimed steps as recited in the applicant’s independent claims,” receiving, by a monitoring server, a plurality of transaction events resulting from transactions executed in the distributed computing environment, where each transaction event includes an identifier that categorizes the transaction event and a data element associated with a respective transaction, wherein each transaction event is generated by a sensor instrumented in an application executing at least a portion of the respective transaction; determining, for each transaction event in the plurality of transaction events, a category for a given 

 	The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled


Conclusions/Points of Contacts

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163